UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 16-1265


GLYNNDEAVIN VON FOX,

               Plaintiff - Appellant,

          v.

THE STATE OF SOUTH CAROLINA,

               Defendant - Appellee.



                           No. 16-1272


GLYNNDEAVIN VON FOX,

               Plaintiff - Appellant,

          v.

THE STATE OF SOUTH CAROLINA; SOUTH CAROLINA GOVERNOR NIKKI
HALEY,

               Defendants - Appellees.



                           No. 16-1276


GLYNNDEAVIN VON FOX,

               Plaintiff - Appellant,

          v.
MEDICAL UNIVERSITY OF SOUTH CAROLINA,

               Defendant - Appellee.



                            No. 16-1312


GLYNNDEAVIN VON FOX,

               Plaintiff - Appellant,

          v.

ARIZONA STATE UNIVERSITY,

               Defendant - Appellee.



                            No. 16-1313


GLYNNDEAVIN VON FOX,

               Plaintiff - Appellant,

          v.

MARKET STREET PAVILION HOTEL,

               Defendant - Appellee.



                            No. 16-1314


GLYNNDEAVIN VON FOX,

               Plaintiff - Appellant,

          v.




                                 2
COLLEGE OF CHARLESTON,

               Defendant - Appellee.



                            No. 16-1315


GLYNNDEAVIN VON FOX,

               Plaintiff - Appellant,

          v.

RITZ CARLTON CORPORATION,

               Defendant - Appellee.



                            No. 16-1316


GLYNNDEAVIN VON FOX,

               Plaintiff - Appellant,

          v.

JAPAN, The Sovereign Country of,

               Defendant - Appellee.



                            No. 16-1333


GLYNNDEAVIN VON FOX,

               Plaintiff - Appellant,

          v.




                                   3
PRENNER & MARVEL PA; STATE DEPARTMENT OF THE US, The; STATE
OF SOUTH CAROLINA, The,

               Defendants - Appellees.



                           No. 16-1334


GLYNNDEAVIN VON FOX,

               Plaintiff - Appellant,

          v.

CITY OF CHARLESTON POLICE DEPARTMENT,

               Defendant - Appellee.



                           No. 16-1335


GLYNNDEAVIN VON FOX,

               Plaintiff - Appellant,

          v.

SOUTH CAROLINA, The State of; SOLICITOR SCARLETT A WILSON,

               Defendants - Appellees.



                           No. 16-1336


GLYNNDEAVIN VON FOX,

               Plaintiff - Appellant,

          v.



                                4
US STATE DEPARTMENT, The,

               Defendant - Appellee.



                            No. 16-1337


GLYNNDEAVIN VON FOX,

               Plaintiff - Appellant,

          v.

THE STATE OF SOUTH CAROLINA; CHARLESTON COUNTY CLERK OF COURT,

               Defendants - Appellees.



                            No. 16-1338


GLYNNDEAVIN VON FOX,

               Plaintiff - Appellant,

          v.

CHARLESTON POLICE DEPARTMENT,

               Defendant - Appellee.



                            No. 16-1339


GLYNNDEAVIN VON FOX,

               Plaintiff - Appellant,

          v.




                                 5
SOUTH CAROLINA, State of,

               Defendant - Appellee.



                            No. 16-1340


GLYNNDEAVIN VON FOX,

               Plaintiff - Appellant,

          v.

DR MARISA NAVA, Ph.D.,

               Defendant - Appellee.



                            No. 16-1342


GLYNNDEAVIN VON FOX,

               Plaintiff - Appellant,

          v.

SAVAGE LAW FIRM,

               Defendant - Appellee.



                            No. 16-1343


GLYNNDEAVIN VON FOX,

               Plaintiff - Appellant,

          v.




                                 6
L. RANDOLPH WAID, Ph.D.,

               Defendant - Appellee.



                           No. 16-1344


GLYNNDEAVIN VON FOX,

               Plaintiff - Appellant,

          v.

GROVER BEAU SEATON, Esq.; B. J. BILTON, Paralegal; RACHEL
MCKEIN, Esq.; SEATON LAW FIRM,

               Defendants - Appellees.



                           No. 16-1345


GLYNNDEAVIN VON FOX,

               Plaintiff - Appellant,

          v.

KEEFER & KEEFER LLC,

               Defendant - Appellee.



Appeals from the United States District Court for the District of
South Carolina, at Charleston. Richard M, Gergel, District Judge.
(2:16-cv-00106-RMG; 2:16-cv-00132-RMG; 2:16-cv-00179-RMG; 2:16-
cv-00097-RMG;   2:16-cv-00187-RMG;  2:16-cv-00188-RMG;   2:16-cv-
00186-RMG; 2:16-cv-00225-RMG; 2:16-cv-00184-RMG; 2:16-cv-00098-
RMG; 2:16-cv-00227-RMG; 2:16-cv-00185-RMG; 2:16-cv-00131-RMG;
2:16-cv-00136-RMG; 2:16-cv-00228-RMG; 2:16-cv-00394-RMG; 2:16-cv-
00180-RMG; 2:16-cv-00181-RMG; 2:16-cv-00182-RMG; 2:16-cv-00183-
RMG)


                                7
Submitted:   August 16, 2016             Decided:   August 24, 2016


Before TRAXLER, KING, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Glynndeavin von Fox, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                8
PER CURIAM:

     In these consolidated appeals, Glynndeavin von Fox appeals

the district court’s orders accepting the recommendations of the

magistrate judge and dismissing each case without prejudice for

failing to state a claim.   We have reviewed the records and find

no reversible error.    Accordingly, we deny leave to proceed in

forma pauperis and dismiss the appeals for the reasons stated by

the district court.   von Fox v. South Carolina, No. 2:16-cv-00106-

RMG (D.S.C. Feb. 19, 2016); von Fox v. South Carolina, No. 2:16-

cv-00132-RMG (D.S.C. Feb. 29, 2016); von Fox v. Med. Univ. of S.C.,

No. 2:16-cv-00179-RMG (D.S.C. Feb. 19, 2016); von Fox v. Ariz.

State Univ., No. 2:16-cv-00097-RMG (D.S.C. Mar. 7, 2016); von Fox

v. Market St. Pavilion Hotel, No. 2:16-cv-00187-RMG (D.S.C. Mar.

10, 2016); von Fox v. Coll. of Charleston, No. 2:16-cv-00188-RMG

(D.S.C. Mar. 10, 2016); von Fox v. Ritz Carlton Corp., No. 2:16-

cv-00186-RMG (D.S.C. Mar. 10, 2016); von Fox v. Japan, No. 2:16-

cv-00225-RMG (D.S.C. Mar. 7, 2016); von Fox v. Prenner & Marvel

PA, No. 2:16-cv-00184-RMG (D.S.C. Mar. 10, 2016); von Fox v. City

of Charleston Police Dep’t, No. 2:16-cv-00098-RMG (D.S.C. Mar. 7,

2016); von Fox v. South Carolina, No. 2:16-cv-00227-RMG (D.S.C.

Mar. 10, 2016); von Fox v. U.S. State Dep’t, No. 2:16-cv-00185-

RMG (D.S.C. Mar. 10, 2016); von Fox v. South Carolina, No. 2:16-

cv-00131-RMG (D.S.C. Mar. 7, 2016); von Fox v. Charleston Police

Dep’t, No. 2:16-cv-00136-RMG (D.S.C. Mar. 7, 2016); von Fox v.

                                 9
South Carolina, No. 2:16-cv-00228-RMG (D.S.C. Mar. 10, 2016); von

Fox v. Nava, No. 2:16-cv-00394-RMG (D.S.C. Mar. 10, 2016); von Fox

v. Savage Law Firm, No. 2:16-cv-00180-RMG (D.S.C. Mar. 10, 2016);

von Fox v. Waid, No. 2:16-cv-00181-RMG (D.S.C. Mar. 10, 2016); von

Fox v. Seaton Law Firm, No. 2:16-cv-00182-RMG (D.S.C. Mar. 10,

2016); von Fox v. Keefer & Keefer, No. 2:16-cv-00183-RMG (D.S.C.

Mar. 10, 2016).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                    10